Citation Nr: 0929626	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  98-19 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a ganglion cyst of 
the left wrist.

2.  Entitlement to service connection for bilateral ankle 
sprains.

3.  Entitlement to service connection for residuals of a 
right wrist sprain.

4.  Entitlement to service connection for degenerative 
arthritis of the elbows, wrists, hips, knees, ankles, and 
feet.

5.  Entitlement to service connection for a fungal infection 
of the groin.

6.  Entitlement to service connection for dermatitis.

7.  Entitlement to service connection for bilateral otitis 
media.

8.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

9.  Entitlement to service connection for tendonitis of the 
calves.

10.  Entitlement to service connection for bronchitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 
1966 to August 1968 and from October 1972 to April 30, 1997.  
However, he was retired from service, effective December 1, 
1999.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision. 

The issues of entitlement to service connection for 
bronchitis and for tendonitis of the calves are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  The evidence fails to show a current residual left wrist 
disability as a result of the ganglion cyst removal from the 
Veteran's left wrist during service.

2.  The evidence fails to show a current ankle disability.

3.  The evidence fails to show a current right wrist 
disability.

4.  The radiologic evidence fails to show the presence of 
arthritis in the Veteran's wrists, hips, knees, ankles, and 
feet.

5.  The Veteran is service connected for tendonitis in his 
elbows.

6.  The evidence establishes that the Veteran has a recurrent 
groin rash, which had its onset in service.
 
7.  The evidence fails to show the presence of a chronic skin 
condition, other than the Veteran's groin rash.

8.  The evidence fails to show any current disability as a 
result of the bilateral otitis media that was treated during 
service.

9.  The medical evidence fails to show a current diagnosis of 
bilateral carpal tunnel syndrome.


CONCLUSIONS OF LAW

1.  Criteria for service connection for residuals of a 
ganglion cyst removal from the left wrist have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  Criteria for service connection for bilateral ankle 
sprains have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

3.  Criteria for service connection for residuals of a right 
wrist sprain have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

4.  Criteria for service connection for degenerative 
arthritis of the elbows, wrists, hips, knees, ankles, and 
feet have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

5.  Criteria for service connection for a fungal infection of 
the groin have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

6.  Criteria for service connection for dermatitis have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

7.  Criteria for service connection for bilateral otitis 
media have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).

8.  Criteria for service connection for bilateral carpal 
tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303. 

The Veteran provided honorable military service to his 
country for more than 25 years.  During this time, the 
Veteran received medical treatment for a number of medical 
illnesses and injuries, some of which persisted following 
service as chronic diseases or injuries, and some which 
resolved in service.  As described in the preceding 
paragraph, an injury or illness in service alone is 
insufficient to warrant service connection; rather, a Veteran 
must show the presence of a chronic disability as a result of 
such an injury or illness to warrant service connection.

Shortly after leaving service, the Veteran filed a claim with 
VA seeking service connection for twenty-three separate 
disabilities.  Service connection was initially granted for 
eight of the disabilities.  Subsequently, several additional 
disabilities were service connected.  As such, only the 
issues addressed herein remain. 

Ganglion cyst of the left wrist

In August 1999, the Veteran testified at a hearing before the 
Board that he had self-treated his ganglion cyst while in 
service, and since that time he had had some minor swelling 
from time to time, but nothing serious enough to warrant a 
trip to sick bay.  The Veteran was not sure what was wrong 
with his wrists, but he felt something was problematic.

Service treatment records confirm that Veteran had a ganglion 
cyst removed in 1974.  However, service treatment records 
from the more than twenty years of service following the 
excision of the ganglion cyst, including the reports from 
annual physicals, fail to show any complaints of any residual 
problems from the ganglion cyst.  
 
At a VA examination in September 1997 it was noted that the 
Veteran had had a ganglion cyst in his left wrist, but the 
examiner noted that it had resolved and was neither palpable 
nor tender upon examination.

At a VA examination in January 2001, the Veteran reported 
wrist problems for 20 years.  However, an examination of the 
wrist joints showed no evidence of any ganglion cyst. 

Private treatment records were reviewed, but they similarly 
failed to describe any residual disability as a result of the 
removal of the ganglion cyst.

While the Veteran contends that he should be service 
connected for residuals of his ganglion cyst, the objective 
medical evidence fails to show that any residuals actually 
exist.  As such, while the Veteran is competent to describe 
symptoms, which he is capable of perceiving with his five 
senses, the objective medical evidence failed to confirm any 
actual residuals.  Furthermore, the Veteran is not considered 
to be medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, his opinion is insufficient to diagnose 
a wrist disability.

Without objective evidence of any residual disability as a 
result of the ganglion cyst removal, the Board concludes that 
evidence of a present disability has not been presented; and, 
in the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As such, the Veteran's claim is denied.

Bilateral ankle sprains

The Veteran sprained his ankles on a number of occasions in 
service, and he contends that as a result of these acute 
injuries, which never resulted in a fracture of either ankle, 
he believes that he currently has bilateral ankle 
disabilities.

Service treatment records confirm the Veteran's history of 
multiple ankle sprains bilaterally.  For example, in March 
1993 the Veteran complained of edema and pain in his right 
ankle after twisting it 5 days earlier; but x-rays showed no 
fracture and the doctor found that the Veteran had full range 
of motion in his ankle.  In December 1996, the Veteran 
sprained his left ankle, resulting in some slight swelling.  
X-rays of the left ankle showed calcaneal spurs at the 
attachment of the Achilles tendon and plantar fascia, but no 
fracture was seen and the bony structures otherwise appeared 
normal.

At a VA examination in September 1997 it was noted that the 
Veteran had a history of numerous ankle sprains while in 
service, but his ankles were not swollen on examination, and 
the Veteran had no limitation of motion in either ankle.  As 
such, the examiner concluded that there was no residual ankle 
abnormality shown on examination.  Additionally, x-rays of 
the Veteran's ankles were normal in November 2000.

At a VA examination in January 2001, the examiner indicated 
that the Veteran had mild to moderate functional loss in his 
ankles as a result of past sprains, although the Veteran 
walked with a normal gait and did not require any assistive 
devices.  Furthermore, there was no discussion of either 
ankle in the physical examination section of the examination 
report, and the examiner gave no indication as to what he 
meant by "mild to moderate functional loss".  

As such, the Veteran was provided with an additional 
examination June 2003 to further evaluate his ankles.  
However, the examiner was unable to find any evidence of a 
disability in either ankle, and he opined that the Veteran 
was experiencing no disability whatsoever from any incident 
which occurred to his ankles in service, as the Veteran 
demonstrated no evidence of any pain on the examination and 
there was no objective evidence on x-ray or examination of 
any ongoing ankle disability.  The examiner also noted that 
the Veteran stayed in shape by jogging and swimming.

The Veteran is considered competent to report symptoms such 
as ankle pain, but pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Similarly, while the Veteran 
believes that he has a current ankle disability, he is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, his opinion is insufficient to diagnose 
an ankle disability. 

The Board is aware of the Veteran's ankle injuries in 
service, but the totality of the medical evidence, including 
both physical examination as well as x-rays, simply fails to 
show a current ankle disability in either ankle; and, in the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the criteria for service connection 
have not been met and the Veteran's claim is denied. 

Residuals of a right wrist sprain

In August 1999, the Veteran testified at a hearing before the 
Board that he had been given wrist splints while in the 
service, and he subsequently reported having wrist problems 
for many years.

Service treatment records confirm that the Veteran was given 
a provisional diagnosis of peripheral neuropathy in his 
wrists after complaining of tingling and radiating pain, 
although it was noted that he had full range of motion in his 
wrists.  In December 1994, the Veteran received treatment for 
a sprained right wrist.  However, even at this clinical 
session, the Veteran's right wrist was found to be grossly 
normal in appearance, and x-rays failed to show any bone of 
joint abnormalities in the wrist.  

At a VA examination in January 2001, the Veteran's wrist 
joints showed no tenderness or inflammatory signs, and the 
examiner found the wrists to be unremarkable, indicating that 
there was no evidence of any inflammatory arthritis.

The Veteran is competent to report symptoms that he has 
actually observed and are within the realm of his personal 
knowledge.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
As such, the Veteran may report a symptom such as wrist pain 
or swelling; and there is no reason to doubt the Veteran's 
assertions that he has had wrist problems such as pain over 
the past few decades.  However, the Veteran is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, his opinion is insufficient to diagnose a wrist 
disability.

In this case, the Veteran voiced his complaints to the VA 
examiner, but the examiner was simply unable to find a 
current right wrist disability; and, in the absence of proof 
of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, 
the Veteran's claim for a right wrist disability is denied.

Degenerative arthritis of the elbows, wrists, hips, knees, 
ankles, and feet

It is noted at the outset that the Veteran was service 
connected for tendonitis in both elbows (in a May 2006 rating 
decision) during the course of his appeal.  The regulations 
emphasize that it is possible for a veteran to have separate 
and distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
However, the critical element permitting the assignment of 
multiple ratings under several diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  Because the symptoms of tendonitis are analogous 
to the symptoms seen with arthritis, assigning an additional 
rating for arthritis of the elbow would be considered 
pyramiding, which is prohibited.  See 38 C.F.R. § 4.14.  As 
such, a separate rating for the Veteran's elbows is not 
warranted.

The Veteran has also alleged that he has arthritis in his 
wrists, hips, knees, ankles, and feet; and he testified at a 
hearing before the Board in August 1999 that his chiropractor 
had told him that he had degenerative arthritis in many of 
his joints.

At a neurologic VA examination in September 1997, the Veteran 
was able to walk on his toes and heels easily, and there was 
no swelling in his joints.  The examiner stated that the 
Veteran had a variety of joint pains that were probably 
arthritic. However, there was no indication that he reviewed 
any radiologic evidence in reaching this conclusion.

The Veteran also had a general medical VA examination in 
September 1997 at which he reported some past soreness in his 
elbows and Achilles tendon.  The Veteran also reported that 
he had arthritis in the shoulders, back, elbows, feet, ankles 
and hips.  However, the examiner indicated that the Veteran 
did not have any joints that were blatantly symptomatic, and 
the Veteran demonstrated normal range of motion in his hips 
and ankles.

X-rays of the Veteran's left knee in May 2000 showed no 
significant degenerative changes and no obvious osseous 
abnormalities were noted.  X-rays of the Veteran's hips, 
wrists, elbows, ankles, knees in November 2000 showed no bone 
or joint abnormality, and all the aforementioned joints were 
found to be normal.

Following his testimony before the Board, the Veteran's claim 
was remanded to obtain a medical opinion as to whether he had 
arthritis in many of his joints.  At the examination in 
January 2001, no swelling, effusion, or inflammatory signs 
was found to be present the Veteran's knees; the Veteran had 
full range of motion with no instability; and x-rays of his 
knees, ankles, wrists, and hips were normal.

The Veteran reported that his chiropractor had told him that 
he had arthritis in various joints, but a lay person's 
account of what a medical professional purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Similarly, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the Veteran is not 
medically qualified to diagnose arthritis; and without 
radiologic evidence, it is unclear what the chiropractor 
would have relied on aside from pure speculation to conclude 
that the Veteran had degenerative arthritis.  Furthermore, 
the letter from the chiropractor dealt more with the 
Veteran's back complaints (and it is noted that the Veteran's 
back is already service connected) than it did with his other 
joints.

While the Veteran has complained of pain in a number of 
joints, the radiologic evidence has failed to show the 
presence of arthritis in the Veteran's knees, ankles, elbows, 
wrists, and hips; and, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

As such, the Board finds that under the circumstances 
described above, service connection for degenerative 
arthritis of the wrists, hips, knees, ankles, and feet, must 
be denied.  

Fungal infection of the groin

In August 1999, the Veteran testified at a hearing before the 
Board that he was treated with antifungal cream while in the 
service; and he reported that his fungal infection continued 
to come back on hot days.

Service treatment records confirm that the Veteran presented 
for treatment in May 1985 complaining of a fungal rash in his 
groin region.  The Veteran was prescribed ointment; but there 
was no subsequent medical evidence of any groin rash in 
service.  However, on his medical history survey, completed 
in conjunction with his separation physical, the Veteran 
reported having a skin disease, which the medical officer 
indicated was seborrheic dermatitis and tinea.

At a VA examination in September 1997 no rashes were seen 
other than some recent flea bites around the ankles, and at a 
VA general medical examination in September 1997 no skin rash 
was found.

In October 2000, the Veteran received treatment from his 
private doctor for a candidial rash in the inguinal region.  
The Veteran was prescribed Lotrisone cream.  A second 
treatment record from December 2000 noted that the cream 
partially resolved the rash, but did not fully cure it.  

At a VA skin examination in November 2000, the Veteran 
reported being treated for a fungal infection of the groin 
for the past 5 years.  The examiner indicated that the 
Veteran had a raw area of redness and dermatitis indicating a 
fungal infection in the inguinal and scrotal area.

In April and May 2001, the Veteran again sought treatment for 
his inguinal rash which was diagnosed as recurrent tinea 
cruris.  It was also described as candida dermatitis.

At a VA examination in June 2003, the Veteran reported that 
he no longer wore underwear as a result of chronic irritation 
in his groin area.  The Veteran was using clotrimazole 
ointment to treat his groin rashes.  The examination revealed 
no maculopapular rash. 

A lay person, such as the Veteran, is competent to report 
observable symptomatology of an injury or illness.  Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007).  In this case, 
the Veteran has testified that he was treated for a rash on 
his groin while in service, which is confirmed by his service 
treatment records.  He has also reported that the groin rash 
recurs in hot weather and appears in the same form as it did 
in service.  While evidence of a groin rash was not seen at 
all of the Veteran's VA examinations, it is recognized that 
skin conditions are not always present, but rather they can 
come and go.  Therefore, the fact that a skin condition is 
not present at the time a pre-scheduled examination is held 
does not preclude a grant of service connection.

Both the medical and the lay evidence supports that the 
Veteran's assertion that he has a recurrent groin rash which 
began in service and has persisted to the present day; and 
the Veteran is considered both competent and credible to 
describe the symptoms of his groin rash.  Furthermore, as the 
Veteran's testimony and the various medical records show the 
presence of groin rash since service, the Board concludes 
that continuity of symptomatology has been shown, and a 
medical opinion of record is not necessary.  Given that the 
criteria for service connection have been met, the Veteran's 
claim in this regard is granted.

Dermatitis

While service treatment records confirm treatment for 
"dermatitis" in service, the evidence fails to show that a 
skin rash, [aside from the Veteran's groin rash that has been 
service connected by this decision], is present/chronic. 

Service treatment records reveal that in 1994 the Veteran was 
treated for complaints of "red bug" bites on both legs.  He 
was diagnosed with contact dermatitis, and prescribed cream.  
In February 1997, the Veteran was diagnosed with seborrheic 
dermatitis.  On his medical history survey completed in 
conjunction with his retirement physical, the Veteran noted 
that he had had seborrheic dermatitis and which was 
controlled; but on his retirement physical, the Veteran's 
skin was found to be normal.

The Veteran underwent two VA examinations in September 1997, 
but no rashes were seen.  

Private treatment records show that the Veteran denied any 
skin rashes in July 1998; but that he had atopic dermatitis 
on his ankles in April 2000.  In October 2000, the Veteran 
had an inguinal rash which was later diagnosed as inguinal 
dermatitis in December 2000.

At a VA skin examination in November 2000, the Veteran 
reported being treated for contact dermatitis for the past 5 
years where the examiner indicated that the Veteran had a raw 
area of redness and dermatitis indicating a fungal infection 
in the inguinal and scrotal area.  However, the groin rash 
was already granted service connection by this decision, and 
there is no indication that the Veteran actually has a second 
skin rash that is wholly independent from his groin rash.  

In May 2001, the Veteran's private doctor diagnosed the rash 
as tinea cruris.
The Veteran did complain that he had a rash that caused 
blistering on his hands and feet.  However, on examination in 
June 2003, the examiner found no evidence of blisters or 
maculopapular rash on either the Veteran's hands or his feet.

In November 2004, the Veteran's skin was noted to be normal, 
and in August 2006 and April 2007, the Veteran's private 
doctor indicated that his skin was free of rashes.

It is noted that the Veteran is competent to report the 
presence of a rash, as he is capable of observing it with his 
own eyes.  However, competency must be distinguished from 
weight and credibility; as the former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).

In this case, it is noted that the Veteran has sought 
treatment for rashes when they are present.  However, 
following service the Veteran has mainly sought treatment for 
a groin rash, variously diagnosed, but has sought only 
isolated treatment for any skin condition outside of his 
groin.  As such, his testimony about a second and wholly 
independent chronic rash is not taken as credible for the 
purpose of establishing service connection.

It is noted that the Veteran was diagnosed with dermatitis 
while in service, and he has received treatment for a groin 
rash following service, but no medical evidence has been 
presented showing the presence of a chronic skin rash outside 
the Veteran's groin in many years.  As such, service 
connection for a skin condition other than of the groin area 
is denied.

Bilateral otitis media

In August 1999, the Veteran testified at a hearing before the 
Board that he had received treatment for otitis media 
throughout his military career; and he indicated that 
following his separation from service he had continued to 
receive ear treatment, noting that he had had ear blocks and 
pressure blocks that were documented in his medical records.

Service treatment records confirm treatment for otitis media 
on several occasions in service (including in September 1975, 
September 1978 and June 1979), but they fail to show that it 
was ever anything but an acute illness.  For example, a week 
after the Veteran was diagnosed with otitis media in 
September 1978, it was noted that both of his ears looked 
"OK;" and, in June 1979, otitis media was diagnosed in 
conjunction with a diagnosis of sinusitis, but the condition 
resolved and medication was discontinued.  At periodic 
physical examinations in 1979, 1980, 1981, 1982, 1983, 1984, 
1985, 1986, 1987, 1989, 1992, 1995, and 1996 the Veteran's 
ears were found to be normal with the exception of hearing 
loss.  The Veteran did report ear/nose/throat problems on a 
medical history survey, but the medical officer indicated 
that this was in response to recurrent, upper airway 
congestion that was controlled by medication.  In 1996, the 
Veteran indicated that he had ear problems, but it was noted 
that he was complaining of tinnitus and not otitis media.

Following service, the Veteran's ears were found to be normal 
at a VA examination in September 1997.  Similarly, at a VA 
examination in November 2000, the examiner, although noting 
the treatment for otitis media in service, found no evidence 
of any external otitis or otitis media; and indicated that 
any symptoms of ear blocking that the Veteran had were 
secondary to the sinus problems for which he is already 
service connected.  The Veteran was provided with a third VA 
examination in June 2003; but, once again, the examiner 
indicated that while the Veteran had otitis media in the 
1970's, no otitis media was present at the time of the 
examination.

While the Veteran believes that service connection is 
warranted for otitis media, he is not medically qualified to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, his 
opinion is insufficient to provide a diagnosis of chronic 
otitis media.

Given that evidence of chronic otitis media was not found on 
any of the three VA examinations, the Board finds that 
evidence that otitis media is either current or chronic has 
not been presented; and, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
Veteran's claim of entitlement to service connection for 
otitis media is denied.



Bilateral carpal tunnel syndrome

In August 1999, the Veteran testified at a hearing before the 
Board that his wrist condition started in the 1970s, but he 
denied having undergone any wrist surgery, indicating only 
that his hands were stiff and numb in the mornings.

Service treatment records reveal that the Veteran was 
tentatively assessed with carpal tunnel syndrome in January 
1981 after injuring his arms lifting a rotor blade box.  In 
June 1992, the Veteran presented for treatment complaining of 
possible nerve damage in his right hand; but he nevertheless 
demonstrated full range of motion and no wrist disability was 
diagnosed (the medical officer noted that the Veteran had 
only had transient mild episodes for several years). 

At a VA general medical examination in September 1997, the 
Veteran reported past carpal tunnel syndrome like problems, 
but the examiner was unable to reproduce any numbness, 
weakness, or paresthesias in either of his wrists.

At a private treatment session, the Veteran reported a 
history of carpal tunnel syndrome, and his doctor noted a 
history of carpal tunnel syndrome; however, it does not 
appear that any electrodiagnostic testing (such as an EMG) 
was actually performed to determine whether carpal tunnel 
syndrome was in fact present.

At a VA examination in January 2001, the Veteran reported 
wrist problems for 20 years.  The examiner noted that the 
Veteran had been treated for his wrist in 1981, at which time 
it was thought that he had a pulled tendon with aggravation 
of the nerves which were thought to be healing.  An 
examination of the wrist joints showed no tenderness or 
inflammatory signs.  There was also no evidence of any 
ganglions cyst.

The Veteran underwent a VA examination in November 2000, 
where bilateral median, ulnar, and radial distal sensory 
latencies were found to be within normal limits.  Bilateral 
median and ulnar motor NCVS were also within normal limits, 
albeit with decreased amplitudes.  An EMG showed decreased 
recruitment pattern in several muscles which suggested 
peripheral neuropathy (and it is noted that the Veteran has 
been granted service connection for peripheral neuropathy in 
his upper extremities).  However, the examiner stated that 
there was no evidence of carpal tunnel syndrome.

In March 2002, a private doctor, Dr. Metzger, suggested that 
the Veteran could have carpal tunnel syndrome bilaterally as 
the Veteran had a questionably positive Tinel's on each side 
and a positive Phalen's; and he recommended EMG and nerve 
conduction velocities be performed.  However, unbeknownst to 
Dr. Metzger, the Veteran had already undergone both an EMG 
and a nerve conduction velocity test through VA (which the 
Veteran later informed him of in April 2002) that failed to 
show carpal tunnel syndrome.
 
The Veteran was scheduled for a VA examination of his 
peripheral nerves in June 2003 where he complained of 
weakness in his wrists.  The examiner noted that no evidence 
of carpal tunnel syndrome was seen on an EMG, and found the 
Veteran's grip to be strong bilaterally, and Tinel's and 
Phalen's to be negative.  As such, the examiner concluded 
that there was no evidence of any carpal tunnel syndrome.  
The examiner indicated that a neurologist was not needed to 
evaluate the Veteran's complaints of carpal tunnel syndrome, 
because the negative physical findings and negative EMG.  The 
examiner found that the Veteran had peripheral neuropathy 
secondary to diabetes.

While the Veteran believes that he has carpal tunnel syndrome 
bilaterally, he is not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, his opinion is 
insufficient to provide a diagnosis of carpal tunnel 
syndrome.

Given that electrodiagnostic testing failed to show carpal 
tunnel syndrome, the Board concludes that evidence of carpal 
tunnel syndrome has not been presented; and, in the absence 
of proof of a present disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
While carpal tunnel syndrome may have been suspected in 
service, electrodiagnostic testing ruled found that carpal 
tunnel syndrome was not in fact present.  As such, the 
criteria for service connection have not been met, and the 
Veteran's claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters 
dated in April 2003 and March 2006, which informed the 
Veteran of all the elements required by the Pelegrini II 
Court as stated above; as well as informed him of the 
criteria for establishing a disability rating and effective 
date of award. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

Service treatment records have been obtained; as have private 
treatment records and Social Security Administration (SSA) 
records.  Additionally, the Veteran has been provided with a 
number of VA examinations (the reports of which have been 
associated with the claims file); and he testified at a 
hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for residuals of a ganglion cyst removal 
from the left wrist is denied.

Service connection for bilateral ankle disabilities is 
denied.

Service connection for residuals of a right wrist sprain is 
denied.

Service connection for degenerative arthritis of the elbows, 
wrists, hips, knees, ankles, and feet is denied.

Service connection for a fungal infection of the groin is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

Service connection for contact dermatitis is denied.

Service connection for bilateral otitis media is denied.

Service connection for bilateral carpal tunnel syndrome is 
denied.


REMAND

In August 1999, the Veteran testified at a hearing before the 
Board that he had a long history of upper respiratory 
infections.  The Veteran indicated that he had pneumonia one 
time and since then he had been repeatedly diagnosed with 
bronchitis.  The Veteran stated that he had used two Z-packs 
already that year.

Service treatment records confirm that the Veteran received 
treatment for bronchitis on several occasions in service 
including in January 1983, November 1993, and October 1995.  
The Veteran was also treated on a number of occasions for 
sinusitis (for which he is service connected) and for upper 
respiratory infections.  On his medical history survey 
completed in conjunction with his retirement physical, the 
Veteran noted that he had had several episodes of 
bronchitis/pneumonia with pain in his chest.  On his 
retirement physical, the Veteran's chest was found to be 
normal.

At a VA examination in September 1997, it was noted that the 
Veteran had undergone a sinus operation which had improved 
his condition; but severe sinusitis residuals remained.  It 
was also noted that the Veteran had a past history of 
bronchitis; however, no problems were reported at the 
examination, and the Veteran's respiratory system was found 
to be normal. 

In January 1999, the Veteran complained that he had chest 
tightness with a productive cough, and indicated that he had 
a history of bronchitis.  The private doctor diagnosed him 
with possible early bronchitis; and prescribed a Z-pack 
(although the Veteran was also prescribed Z-packs to treat 
sinusitis).

The Veteran underwent a VA examination in November 2000 at 
which he reported having just recovered from a bout of 
bronchitis.  The examiner indicated that the Veteran had a 
history of chronic bronchitis, which he indicated was 
probably secondary to the Veteran's service connected 
paranasal sinus disease.  However, x-rays of the Veteran's 
chest were normal and the lungs were clear of active 
infiltrate.

Furthermore, at a VA examination in June 2003, the examiner 
indicated that the Veteran's bronchitis had essentially 
resolved.  It was noted that the Veteran had an episode that 
occurred after pneumonia, but the Veteran was not using any 
inhalers, and his pulmonary function test was essentially 
normal.

While the Veteran has clearly had several cases of 
bronchitis, it is unclear whether this is a chronic problem, 
or whether (given the clear x-rays) it is a series or acute 
and transitory bouts of bronchitis; and the VA examinations 
appear to be slightly contradictory in their conclusions.  As 
such, a medical opinion of record is necessary to determine 
whether the Veteran actually has chronic bronchitis; and, if 
so, whether it is related to either his time is service, or 
to a service connected disability.

With regard to the Veteran's claim of entitlement to service 
connection for tendonitis of the calves, a review of the 
report from the January 2001 VA examination reveals that the 
examiner, while thoroughly covering numerous issues, failed 
to comply with the Board's remand instructions with regard to 
this issue.

Service treatment records show that in January 1997, the 
Veteran was diagnosed with bilateral Achilles tendonitis; 
while another treatment record showed that the Veteran was 
having bilateral calf pain that was not responding to NSAIDs 
or exercise.  In February 1997, the Veteran received 
treatment after complaining of bilateral calf pain.  The 
medical officer found intermittent lower back pain and mild 
Achilles tendonitis, and recommended stretching.  On the 
Veteran's separation physical his lower extremities were 
found to be normal.

The Veteran underwent a VA examination in September 1997 at 
which it was noted that none of his joints, were blatantly 
symptomatic, but the examination report did not specifically 
address the Veteran's calves.

In November 1998, the Veteran underwent a bone scan which 
found a focal area of increased activity along the left 
proximal tibia, and the doctor indicated that inflammatory 
and/or posttraumatic changes were considered the likely 
etiology.  Clinical correlation was recommended and it was 
suggested that plain film correlation might also be 
considered.

The Board remanded for a VA examination, requesting the 
examiner to ascertain whether the Veteran had tendonitis of 
the calves.  However, while the Veteran reported having 
tendonitis in his calves for the past 10-15 years at the VA 
examination in January 2001, the examiner failed to address 
the Veteran's calves in either the physical examination 
section or the diagnosis section of the examination report; 
as was requested in the Board's remand in 2000. 

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been fully completed, another remand is now required.  38 
C.F.R. § 19.9.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
respiratory examination.  The examiner 
should be provided with the Veteran's 
claims file and any opinion should be 
supported by a complete rationale.  The 
examiner should determine whether the 
Veteran has chronic bronchitis or other 
chronic pulmonary disorder.  Then, if it 
is determined that the Veteran does in 
fact have such disability, the examiner 
should provide an opinion as to whether 
it is as likely as not (50 percent or 
greater) to have been caused by or began 
during his military service or was the 
result of the Veteran's service-connected 
sinusitis.

2.  Schedule the Veteran for a VA 
examination of his calves.  The examiner 
should be provided with the Veteran's 
claims file and any opinion should be 
supported by a complete rationale.  The 
examiner should determine whether the 
Veteran has chronic tendonitis of the 
calves; and, if so, the examiner should 
provide an opinion as to whether it is as 
likely as not (50 percent or greater) the 
tendonitis of the Veteran's calves was 
either caused by or began during his 
military service.

3.  Then readjudicate the appeal.  If the 
claim remains denied, provide the Veteran 
and his representative with a 
supplemental statement of the case and 
allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


